Citation Nr: 1227313	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

The appropriateness of the grant of an apportionment of the Veteran's VA benefits for his dependent child effective January 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from July 1983 to July 1986 and from December 1986 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that awarded an apportionment of the Veteran's benefits for his dependent child effective January 1, 2008.

The Board notes that the RO certified the issue on appeal as the effective date of the apportionment of benefits.  After considering the Veteran's allegations along with the evidence of record, the Board has recharacterized the issue to more accurately reflect the question of law before it.


FINDINGS OF FACT

1.  The Veteran's dependent child resides with his mother.

2.  By court order, the Veteran is obligated to pay child support for his dependent child in the monthly amount of $244.00.

3.  On December 4, 2007, the RO received a request for apportionment of the Veteran's benefits on behalf of his dependent child submitted by the child's mother, at which time the Veteran was receiving compensation for service-connected disabilities at a combined rating of 40 percent including additional compensation for his child.

4.  The Veteran paid child support from his biweekly paychecks totaling at least $244.00 monthly from December 2007 through April 2008.  Therefore, he reasonably discharged his responsibilities to his child for those months.

5.  The Veteran failed to pay child support starting in May 2008 and thereafter because he was in state custody and then incarcerated after conviction starting on June 9, 2008.  Consequently, starting May 1, 2008, the Veteran was not reasonably discharging his responsibilities to his child.

6.  There was no hardship on behalf of the Veteran's dependent child until the Veteran stopped paying his child support in May 2008.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability compensation benefits were not met until May 1, 2008.  38 U.S.C.A. §§ 5107, 5307 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400, 3.450, 3.451, 3.452, 3.458 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her; but apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e. g., Vet. Reg. No. 6(c),  Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  The effective date of an apportionment based on a veteran's original claim is established in accordance with the facts found; otherwise, it is the first day of the month following the month in which the claim for apportionment is received unless otherwise provided.  38 C.F.R. § 3.400(e).  

In the present case, the mother of the Veteran's dependent child (claimant) submitted a claim for apportionment of the Veteran's benefits on December 4, 2007, on behalf of his child.  The Veteran's child was born on January 13, 2005.  Thus, at the time the application was filed, the Veteran's child was a minor.

By letter dated April 7, 2008, the Veteran was advised of the request for apportionment of his VA benefits on behalf of his dependent child.  He was advised that, beginning on January 1, 2008, an amount of $150.00 would be withheld from his monthly check while the RO reviewed the apportionment request.  On April 17, 2008, a corrected letter was sent to the Veteran advising him that the $150.00 initial withholding would begin on July 1, 2008 (the first day of the month after a 60 day period from the date of this letter).  A letter was also sent to the claimant.  Both letters advised the Veteran and the claimant that certain information and evidence was needed from them in order to process the apportionment claim, especially relating to their income and expenses.  

In April 2008, the claimant responded by submitting a statement and supporting documentation as to her income and expenses.  She stated that the Veteran had been incarcerated in December 2007 due to a probation violation, was incarcerated again in April 2008 for a probation violation, and was currently in jail awaiting sentencing.  Consequently, she stated that her child support from the Veteran would change in May 2008.  She also stated that she was currently in school and so was only able to work part-time.  Additionally, she submitted a copy of a letter dated in February 2008 from the Idaho Department of Health & Welfare regarding her application for food stamps that shows her income and expenses.  In a handwritten note next to where her income is shown, the claimant wrote, "I will no longer be receiving $244.00 child support."  Consequently, the claimant acknowledged that she was in receipt of child support from the Veteran for his child through April 2008.

The Veteran submitted a letter in June 2008 in which he indicated that he had been in detention since April 9, 2008, and that he was sentenced to the Idaho Department of Corrections on June 9, 2008.  He did not disagree with the apportionment of his benefits to his dependent child.  However, he did not want the funds going to the claimant and asked for other arrangements to ensure that the funds would be used for the welfare of his child.

By letters issued in August 2008, the RO notified the Veteran of its decision to award an apportionment of his monthly benefits in the amount of $244.00 for the benefit of his dependent child starting January 1, 2008.  He was also advised that this action would create an overpayment and that he would receive a separate letter regarding the debt due and how he can repay it.
In response, the Veteran submitted a Notice of Disagreement received by the RO on August 18, 2008, in which he disagreed with the RO granting the apportionment back to January 1, 2008, because he paid his child support in the amount of $244.00 by means of his employment until his resignation in April 2008 because of his incarceration.  On his VA Form 9, the Veteran again argued that the apportionment should have been started in May 2008 because he met his financial obligation to his child up to April 2008 as documented in the records he provided.

As of January 2004, the Veteran was receiving VA compensation for multiple service-connected disabilities at a combined rate of 40%.  Effective March 11, 2005, his compensation also included an additional amount for his dependent child.  

The evidence shows that, pursuant to a court order in the file dated in April 2005, the Veteran is obligated to pay monthly child support in the amount of $244.00.  A report from the Idaho Department of Health & Welfare shows that, from December 2007 through April 2008, it received biweekly payments of child support from the Veteran in the amount of $124.16 (except for the week of January 14, 2008, when it only received $44.77) for a monthly payment of $248.32 with the excess going towards a small arrearage.  The payments stopped in May 2008.  

Accordingly, the evidence shows that the Veteran was reasonably discharging his responsibility to support his child in compliance with the court ordered child support until May 2008 when he lost his employment due to being in detention and then later incarcerated.  Thus, in order for an apportionment to be granted, the evidence must show that a hardship exists on behalf of the dependent child.

The claimant's monthly income (with the Veteran's child support payment of $244.00) and expenses reported show that she had a small amount of income remaining each month.  Clearly, without the Veteran's child support payment, a hardship existed for his dependent child.  The claimant, however, has not shown or even argued that there was a hardship on behalf of the Veteran's dependent child until she was to lose his child support payment.  Consequently, the Board finds that the evidence fails to establish that a hardship existed on behalf of the Veteran's dependent child prior to May 2008 when the child support payments stopped.  
Furthermore, the Board finds that apportionment of the Veteran's VA benefits for the months of January through April 2008 would create a hardship on the Veteran.  The Veteran clearly already paid his obligated child support for those months.  To require him to pay it again by creating an overpayment to VA seems unduly warranted.  Furthermore, it would create a financial burden on the Veteran as his income after he was incarcerated was clearly drastically reduced as he no longer had earned income and his VA benefits were reduced.  Finally, even though the Veteran received additional VA compensation for his dependent child, the amount that he paid in child support each month ($244.00) was well in excess of the dependency allowance received from VA.  

Finally, the RO's reasoning for continuing the denial of the Veteran's appeal in the Statement of the Case that he could seek a credit or reimbursement from the Idaho Department of Health & Welfare is not a valid reason for continuing what was clearly an error on the part of VA in granting an apportionment for the months of January 2008 through April 2008.  From the claimant's April 2008 statement and submitted documents, the RO was on notice that she was receiving child support from the Veteran for his dependent child until May 2008.  Thus, the RO had a duty to investigate whether the Veteran was reasonably discharging his responsibilities for the support of his dependent child before it rendered a decision on the claim for apportionment, which it failed to do.  Also, the Veteran's failure in his June 2008 letter to disagree with the proposed withholding and its effective date set forth in the April 2008 duty to assist letter sent him has no bearing on the adjudication of his disagreement with the RO's August 2008 final decision on the apportionment claim.  Once the RO had new evidence showing the Veteran had met his child support obligations, it had a duty to readjudicate the apportionment claim on the merits.  38 C.F.R. § 3.156(b).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the apportionment of the Veteran's VA benefits for the months of January 2008 through April 2008 was appropriate.  Rather, the Board finds that an apportionment of the Veteran's VA benefits should not have been started until May 1, 2008, when the Veteran stopped paying child support and, therefore, failed to discharge his responsibility toward his dependent child.  To the extent that the Board finds that the apportionment was not appropriate for the months of January 2008 through April 2008, therefore, the Veteran's appeal is granted.  

As a final matter, the Board notes that 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  However, these provisions are not applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that these expanded duties are not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51, but rather is Chapter 53.  Similarly, the statute at issue in this matter is not found in Chapter 51 but rather Chapter 53.

In any event, the record reflects that the claimant and the Veteran were provided letters in April 2008 that notified them of the information and evidence necessary to adjudicate the claimant's claim for apportionment and that they were responsible for providing the requested information and evidence.  The letters advised them of what specific information and evidence was needed to adjudicate the claim, all of which could only be provided by them.  In this way, they were advised of the need to submit any evidence in their possession that pertains to the claim.  Thus the Board finds that any duty upon it to notify and assist the Veteran in this matter has been satisfied.  

ORDER

Apportionment of the Veteran's VA benefits from no earlier than May 1, 2008 is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


